 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 COLLEEN M. KENNEDY
   STEVEN S. TENNYSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
     Attorneys for United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA, STATE OF                   CASE NO. 2:20-CV-1282 TLN AC
12   CALIFORNIA ex rel., RTJ, LLC, A
     Delaware Limited Liability Corporation,              ORDER RE THE NOTICE OF THE UNITED
13                                                        STATES OF ELECTION TO DECLINE
                                  Plaintiff,              INTERVENTION
14
                            v.                            [FILED UNDER SEAL]
15
     ELECTRONIC RECYCLERS
16   INTERNATIONAL, a California corporation,
     and ELECTRONIC RECYCLERS OF
17   AMERICA, LLC, a California limited liability
     company,
18
                                  Defendants.
19

20

21          The United States and the State of California both having notified the Court of their respective

22 decisions not to intervene in this action, the Court hereby orders, as follows:

23          (1) Relator may maintain the action in the name of the United States and the State of California;

24              providing, however, that the action may be dismissed only if the court, the Attorney General

25              of the United States, and the Attorney General of California give written consent to the

26              dismissal and their reasons for consenting;

27          (2) In the event that should either the relator or the defendant propose that this action be

28              dismissed, settled, or otherwise discontinued, this Court provide the United States and the

      ORDER                                               1
 1              State of California with notice and an opportunity to be heard before ruling or granting its

 2              approval;

 3          (3) All pleadings filed and orders issued by the Court in this action shall be served upon the

 4              United States and the State of California;

 5          (4) The United States and the State of California shall reserve their rights to order any deposition

 6              transcripts, to intervene in this action, for good cause, at a later date, and to seek the

 7              dismissal of the relator’s action or claim; and

 8          (5) The United States and the State of California shall be served with all notices of appeal.

 9          The relator’s Complaint, the Notices of Declination filed by the United States and the State of

10 California, and this Order shall be unsealed. All other papers on file in this action shall remain under

11 seal.

12          SO ORDERED.

13

14 DATED: June 23, 2021
                                                                     Troy L. Nunley
15                                                                   United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      ORDER                                                2
